Citation Nr: 0801759	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-21 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1968 to May 1971.                 


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.      


FINDING OF FACT

The medical evidence of record indicates that the veteran's 
service-connected anxiety disorder with PTSD, and a speech 
impediment, has rendered him unemployable under VA 
guidelines.  


CONCLUSION OF LAW

The schedular criteria for a total disability rating based on 
individual unemployability, due to a service-connected 
disability, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.341(a), 4.16(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA must apprise the veteran of the law and regulations 
applicable to this matter, the evidence that would be 
necessary to substantiate his claim, and whether the claim 
has been fully developed in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA) and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The Board notes that while the VA may not be in complete 
compliance with every aspect of the VCAA with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits of the Veteran's Claim to a TDIU

The veteran claims entitlement to a TDIU.  He states that his 
service-connected PTSD and foot disorders disable him to such 
an extent that he is currently unemployable.  Based on a 
review of the record, the Board agrees with his claim.  

A veteran may be awarded a TDIU if he is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 C.F.R §§ 3.340, 3.341, 4.16.  To qualify for a total 
rating for compensation purposes, the evidence must show (1) 
a single disability rated as 100 percent disabling; or (2) 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  See 38 C.F.R. § 4.16.  See 
also 38 C.F.R. §§ 3.321(b), 4.16(b); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

In this matter, the veteran is eligible for a TDIU because he 
is service connected for an anxiety disorder with PTSD and a 
speech impediment at 50 percent disabling, and for a foot 
disorder at 30 percent disabling.  These ratings meet the 40 
percent threshold, and the 70 percent threshold, noted under 
38 C.F.R. § 4.16.  See also 38 C.F.R. § 4.25.  

The medical evidence supports, moreover, the veteran's claim 
that he is otherwise unemployable.  


The record indicates that the veteran has been admitted for 
psychiatric treatment on 18 different occasions since 1997.  
The most recent VA hospital discharge summaries - dated in 
October 2003, December 2003, January 2004, February 2004, 
November 2004, June 2004, April 2005 - note severe 
psychiatric symptomatology such as depression, anxiety, drug 
abuse, and psychosis.  

And in a March 2006 VA compensation examination report, the 
examiner noted the veteran's failed attempts at sobriety, his 
socially withdrawn behavior, his suicidal ideations, and his 
"emotional and physical pain" when recounting experiences 
in Vietnam.  The examiner described the veteran as anhedonic, 
hallucinatory, paranoid, with poor concentration, daily panic 
attacks, and intrusive thoughts of Vietnam.  The examiner 
noted that the veteran could not manage daily activities, 
such as managing his financial affairs.  

The March 2006 VA examiner noted that the veteran did not 
participate in "normal significant activities" and that he 
had a "very severe sense of detachment and estrangement from 
others."  The examiner noted sleep problems, "severe" 
concentration problems, hypervigilance, and problems being 
around other people due to an exaggerated startle response.   

And the examiner noted a Global Assessment of Functioning 
(GAF) score of 45.  The Board notes that GAF scores ranging 
between 41 and 50 reflect serious symptoms or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to maintain employment).  See 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), 5th edition, published by the American Psychiatric 
Association.  See also Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  









In short, the evidence indicates that the veteran is "unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities."  38 C.F.R. § 
4.16(a).  As no medical evidence counters this finding, the 
evidence of record does not preponderate against the 
veteran's claim to a TDIU.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (to deny a claim for benefits, the evidence 
must preponderate against that claim).     


ORDER

Entitlement to a total rating based on individual 
unemployability is granted.   



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


